COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Joshua Conlan v. Jade Poe

Appellate case number:      01-17-00761-CV

Trial court case number:    C-1-CV-005454

Trial court:                County Court at Law No. 4 of Travis County

       Appellant, Joshua Conlan, has filed a notice of appeal of the trial court’s
“Protective Order” signed on September 12, 2017. His appellant’s brief initially was due
on March 5, 2018. See TEX. R. APP. P. 38.6(a). On March 8, 2018, we granted appellant’s
request for an extension of time and extended the time to file appellant’s brief to June 4,
2018. See TEX. R. APP. P. 38.6(d). Appellant has filed a second request for an extension
of time to file his brief. He requests “an extension of 120 days in which to file his brief.”
      We grant the motion in part. Appellant’s brief is due to be filed no later than
August 3, 2018. No further extensions will be granted absent extraordinary
circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: May 22, 2018